        Case: 1:19-cv-02214-BYP Doc #: 16 Filed: 02/20/20 1 of 2. PageID #: 90




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MICHAEL D. SLAY,

Plaintiff,                                                 Case No. 1:19-cv-02214-BYP

         v.                                              Honorable Judge Benita Y. Pearson

BLUESTEM BRANDS, INC., d/b/a
FINGERHUT,

Defendant.

                                 NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that Michael D. Slay (“Plaintiff”), hereby notifies the Court

that Plaintiff and Defendant Bluestem Brands, Inc., d/b/a Fingerhut, have settled all claims

between them in this matter and are in the process of completing the final closing documents and

filing the dismissal.



Respectfully submitted this 20th day of February 2020.

                                                           Respectfully submitted,

                                                           s/ Marwan R. Daher
                                                           Marwan R. Daher
                                                           Sulaiman Law Group, Ltd.
                                                           2500 S. Highland Avenue, Suite 200
                                                           Lombard, IL 60148
                                                           Phone: (630) 575-8181
                                                           mdaher@sulaimanlaw.com
                                                           Attorney for Plaintiff




                                               1
      Case: 1:19-cv-02214-BYP Doc #: 16 Filed: 02/20/20 2 of 2. PageID #: 91




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Marwan R. Daher_____
                                                              Marwan R. Daher




                                                  2
